Opinion issued June 23, 2015




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                              NO. 01-15-00460-CR
                              NO. 01-15-00461-CR
                           ———————————
                  IN RE JOSHUA TYRONE LANE, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator, Joshua Tyrone Lane, proceeding pro se and incarcerated, filed a

motion for leave to file a writ of mandamus seeking to compel the respondent trial

court to rule on his pending post-conviction motion for DNA testing, which relator
claimed was filed on January 15, 2015, in the trial court.1 On June 2, 2015, we

construed relator’s motion as a petition for a writ of mandamus and requested a

response because the relator alleged that the State had already responded to his

DNA motion in the trial court. On June 8, 2015, the real party in interest, the State

of Texas, represented by the Brazoria County District Attorney’s Office, timely

filed a response attaching the trial court’s January 16, 2015 order denying relator’s

post-conviction DNA testing motion.

      Because relator has received the relief requested in his mandamus petition,

we dismiss the petition as moot. See In re Bonilla, 424 S.W.3d 528, 534 (Tex.

Crim. App. 2014) (dismissing mandamus petition seeking cost information to order

transcripts as moot after “the information sought by relator was provided to him”)

(citations omitted); In re Duncan, 62 S.W.3d 333, 334 (Tex. App.—Houston [1st

Dist.] 2001, orig. proceeding) (per curiam) (dismissing mandamus petition seeking

to vacate arrest warrant as moot after trial court issued another order vacating prior

arrest warrant).




1
      The underlying cases are Ex parte Joshua Tyrone Lane, Cause Nos. 54972-1 and
      54973-1, in the 300th Judicial District Court of Brazoria County, Texas, the
      Honorable K. Randall Hufstetler presiding, who is listed as the respondent.

                                          2
                                CONCLUSION

      Accordingly, we dismiss relator’s petition for a writ of mandamus as moot.

See TEX. R. APP. P. 52.8(a).

                                 PER CURIAM
Panel consists of Justices Keyes, Huddle, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3